Title: To George Washington from Marinus Willett, 15 April 1792
From: Willett, Marinus
To: Washington, George



Sir
New York April 15th 1792

The Inclosed copy of a letter I did myself the honor to address you yesterday previous to my receiving from the Minister of war an account of my being appointed Brigadier General in the army of the United States; I most humbly beg leave to refer you to it for my reasons for not engaging in the service to which that appointment would call me.
It will afford me great satisfaction to hear that the Gentleman who is going out against the Indians goes with as pasific a disposition as the nature of the case will possibly admit, and that as

the only thing to be required is peace—he may be the happy instrument of procuring it. I am Sir With the greatest sincerty Your most obedient and very humble Servt

Marinus Willett

